Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00687-CV

                                         Rudy NEIRA,
                                           Appellant

                                                v.

Sheryl SCULLEY, In Her Official Capacity as the City Manager of the City of San Antonio, on
                   Behalf of the San Antonio Planning Commission,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-05034
                        Honorable John D. Gabriel Jr., Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        We order that appellee Sheryl Sculley, In Her Official Capacity as the City Manager of the
City of San Antonio, on Behalf of the San Antonio Planning Commission, recover her costs of this
appeal, if any, from appellant Rudy Neira.

       SIGNED July 22, 2015.


                                                 _____________________________
                                                 Marialyn Barnard, Justice